Citation Nr: 1622738	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-16 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

1.  Entitlement to an initial rating greater than 30 percent for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO granted service connection for ischemic heart disease, assigning a 10 percent rating, effective April 7, 2010.  In May 2011, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In May 2012, a Decision Review Officer (DRO) issued a statement of the case (SOC), as well as rating decision in which the Veteran was awarded an initial 30 percent rating for his heart disability, effective April 7, 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In February 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  As noted in the hearing transcript, during the prehearing conference, it was verified that the single issue before the Board is entitlement to a rating in excess of 30 percent for the Veteran's service-connected ischemic heart disease.  (The Veteran has a separate noncompensable rating for residuals scars resulting from his coronary artery bypass surgery.)  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 8 C.F.R. §§ 20.800 , 20.1304 (2015).  

Notably, during the Board hearing, when asked why he believed a rating greater than 30 percent should be granted, the Veteran stated that he "would like to get back to work," but that it "doesn't seem to look very well for [him]."  The Board points out that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Veteran's statement, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to service-connected heart disease.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA that include copies of VA/QTC examination and diagnostic testing reports.  All such records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Veteran's service-connected ischemic heart disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  Under DC 7005, a 30 percent is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005 (2015).  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  Lastly, a 100 percent rating is assigned where there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The evidence of record shows that the Veteran sustained a myocardial infarction in January 2005 and that a three vessel coronary artery bypass grafting (CABG) surgery was performed in May 2005.  The Veteran's principal diagnosis was coronary artery disease.  In April 2010, the Veteran filed a claim for service connection for ischemic heart disease.

VA medical records show that the Veteran underwent cardiovascular stress testing in April 2010.  After treadmill stress testing was completed, the Veteran had a left ventricular ejection fraction (LVEF) of 51 percent.  The impression was normal myocardial perfusion at rest following exercise; normal left ventricular systolic function following exercise; and normal left ventricular volumes following exercise.

In September 2010, the Veteran underwent a QTC examination.  The Veteran reported that as a result of his heart condition, he experienced angina, shortness of breath, dizziness, and fatigue.  He denied any syncope attacks or episodes of congestive heart failure.  Examination of the heart similarly failed to reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An electrocardiogram showed normal sinus rhythm with non-specific ST and T wave changes.  There was no evidence of ischemia at a workload of 9 METs, and the Veteran achieved a workload of 9.5 METs on treadmill stress testing.  The Veteran's LVEF was calculated to be 51 percent. 

The Veteran underwent another QTC examination in August 2013, which included an electrocardiogram, an echocardiogram, and chest x-rays.  Exercise based METs testing was not completed, but based on the Veteran's interview responses, to include his reported symptoms of dyspnea and angina, the examiner determined that the Veteran could achieve a workload of 5 to 7 METs.  The echocardiogram report was interpreted to reveal a normal LVEF and no obvious valvular abnormalities.  Specifically, the Veteran's LVEF was calculated to be 70 percent.  As regards to the left ventricle, the following was noted:  "normal dimensions and wall thickness.  No regional wall motion abnormalities noted.  Mitral inflow velocities c/w diastolic dysfunction."

The Veteran underwent a VA examination in September 2015, which again included an electrocardiogram, an echocardiogram, and chest x-rays..  The Veteran reported that he experienced angina, shortness of breath, dizziness, and fatigue, which symptoms he stated began after his 2005 heart attack and have worsened since that time.  Imaging studies revealed evidence of a previous surgery and spondylosis of the thoracic spine.  The echocardiogram report was interpreted to reveal a normal LVEF of 62 percent; however, mitral inflow was unobtainable and there was evidence of mild left ventricular hypertrophy.  The clinician was also unable to completely assess for regional wall motion, as some segments were not well seen.  Exercise-based METS testing was not conducted, but based on an interview with the Veteran the examiner determined that the Veteran could achieve a workload of 5 to 7 METs.

Private treatment records dated in January 2016 show that the Veteran presented with complaints of pain in his back and chest, as well as dizziness.  An echocardiogram was performed and the Veteran's LVEF was calculated to be 30 to 35 percent; akinesis of inferior septum and apex was noted, as was moderate hypokinesis of the remaining segments and Grade 1 dysfunction.  A coronary angiogram was also performed, the results of which revealed severe native vessel coronary artery disease and occluded saphenous vein grafts.  The private treatment record also noted that the Veteran had had a coronary angiogram at the Loma Linda VA Medical Center a week prior and was told that he had stenosis in two arteries and that stenting was not possible.

During the March 2016 Board hearing, the Veteran's representative argued that the 2016 private treatment records support the assignment of a 100 percent evaluation for the Veteran's heart condition, asserting that evidence of inferior akinesis is indicative of a full blockage on the lower portion of the Veteran's heart.  The Veteran's representative stated further that exercise-based stress testing was attempted at the Loma Linda VAMC in 2016, but not completed due to a resulting cardiac event, reported to be unstable angina.  The Veteran's representative also pointed out that the most recent VA examination did not include an exercise-based stress test and was conducted by a general practitioner, as opposed to a cardiac specialist.

Despite the lay assertions of record, considering all of the above, the Board finds that the evidence of record does not currently include sufficient evidence to resolve the claim for a higher initial rating.  Although the private treatment records suggest that a higher rating may be warranted, it is not clear to the Board whether in fact the Veteran has left ventricular dysfunction as contemplated by DC 7005.  This evidence also suggests a possible worsening of the Veteran's heart condition as demonstrated by the much reduced LVEF as compared to September 2016, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, as the Veteran has been unable to complete exercise-based testing since 2010, the Board agrees that the Veteran should be examined by a clinician who specializes in cardiovascular disease, as such a specialist may be better able to provide an assessment of the severity of the Veteran's heart disease during the pendency of the claim based on the Veteran's reported symptoms and in light of the other evidence of record.  

Accordingly, further medical examination by an appropriate physician-to obtain -to include appropriate testing results and clinical findings responsive to the applicable rating criteria-is needed to properly evaluate the Veteran's service-connected heart disease.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the electronic claims file currently included VA treatment records dated through April 2012.  Not only has the Veteran testified that he has received treatment at the Loma Linda VAMC since 2012, but the private treatment records note treatment at the VA facility in 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment of the Veteran from the Loma Linda VAMC, dated since April 2012, must be associated with the claims file. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) ) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, to include from Dr. S.K. (the treating physician identified by the Veteran during the 2016 Board hearing).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.  In adjudicating the claim for higher rating, the AOJ should consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:
 
1.  Obtain from the Loma Linda VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include from Dr. S.K. (the treating physician identified by the Veteran during the February 2016 Board hearing).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiology examination by a physician who specializes in cardiovascular disease.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  
All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating ischemic heart disease/coronary artery disease.  In doing so, the examiner should also indicate whether he/she agrees with the 2013 and 2015 examiners' assessments based on an interview with the Veteran that the Veteran could achieve a workload of 5 to 7 METs at the time of those examinations.

Also, based on a comprehensive review of the record, the examiner should indicate whether, at any point since the April 7, 2010, effective date of the award of service connection the Veteran' s disability changed in severity; and, if so, the approximate date(s)of the change(s), and the level of severity of the disability at each stage.  

In rendering opinion responsive to the above, the examiner should consider his/her own findings, the 2010, 2013, and 2015 QTC and VA examination reports, and all testing results of record in determining whether the Veteran's current or former METs, LVEF, or any other testing result or finding best indicates the severity of the Veteran's heart disease.  Also, the examiner should opine as to whether the Veteran has left ventricle dysfunction within the meaning of DC 7005, paying particular attention to the private treatment records indicating that the Veteran has akinesis of inferior septum and apex, moderate hypokinesis of the remaining segments, and Grade 1 dysfunction.

The examiner should also describe fully the functional effects of the Veteran's service-connected heart disease on his ability to perform the mental and physical acts required for gainful employment.  In so doing, the examiner may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's lay assertions regarding the nature and severity of his cardiac symptoms.

All examination findings/testing results, along with complete rationale for all conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for a higher rating for ischemic heart disease and for a TDIU due that disability in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the higher rating claim) and all legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

7  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

